UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4344
JOSEPH CECIL GARDNER, JR.,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Eastern District of North Carolina, at Greenville.
               Malcolm J. Howard, District Judge.
                            (CR-99-47)

                  Submitted: November 28, 2000

                      Decided: January 3, 2001

   Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Terence Lee Taylor, CANNON & TAYLOR, L.L.P., Greenville,
North Carolina, for Appellant. Janice McKenzie Cole, United States
Attorney, Anne M. Hayes, Assistant United States Attorney, Felice
McConnell Corpening, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.
2                      UNITED STATES v. GARDNER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Joseph Cecil Gardner, Jr., appeals his convictions after a jury found
him guilty of conspiracy to commit larceny of firearms, in violation
of 18 U.S.C.A. § 371 (West 2000); larceny of firearms, in violation
of 18 U.S.C.A. § 922(u) (West 2000), 18 U.S.C. § 2 (1994); posses-
sion of stolen firearms, in violation of 18 U.S.C.A. § 922(j) (West
2000), 18 U.S.C. § 2; and possession of firearms by a convicted felon,
in violation of 18 U.S.C.A. § 922(g)(1) (West 2000). He contends that
the district court abused its discretion in admitting testimony of his
resistance to arrest because it was irrelevant and unduly prejudicial.
See Fed. R. Evid. 401, 403. We affirm.

   After reviewing the trial testimony, we find that the testimony
regarding Gardner’s behavior at arrest is relevant to consciousness of
guilt. See Fed. R. Evid. 401; United States v. Clark, 45 F.3d 1247,
1250 (8th Cir. 1995) (recognizing that "[i]t is universally conceded
today that the fact of an accused’s flight, escape from custody, resis-
tance to arrest, concealment, assumption of a false name, and related
conduct, are admissible as evidence of consciousness of guilt, and
thus of guilt itself") (internal quotation marks and citation omitted).
Moreover, the testimony is not so prejudicial as to warrant exclusion
under Rule 403. See United States v. Van Metre, 150 F.3d 339, 351
(4th Cir. 1998) (interpreting Rule 403 to require exclusion of evi-
dence "‘only in those instances where the trial judge believes that
there is a genuine risk that the emotions of the jury will be excited
to irrational behavior, and that this risk is disproportionate to the pro-
bative value of the offered evidence’") (quoting United States v. Pow-
ers, 59 F.3d 1460, 1467 (4th Cir. 1995)). Thus, the district court did
not abuse its discretion in admitting the testimony regarding Gard-
ner’s behavior at arrest.* See United States v. Hassouneh, 199 F.3d
175, 183 (4th Cir. 2000) (stating standard of review).

   *Even assuming, as Gardner suggests, that the district court improp-
erly admitted testimony regarding his behavior at arrest, we find that any
error was harmless. See United States v. Ince, 21 F.3d 576, 583 (4th Cir.
1994) (providing standard).
                     UNITED STATES v. GARDNER                     3
   Accordingly, we affirm Gardner’s convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                        AFFIRMED